Exhibit 10.23
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated January 5, 2006,(“Employment Agreement”), by and
between MKS Instruments, Inc., a Massachusetts Corporation (“the Corporation”),
and of, Seth H. Bagshaw , (the “Employee”).
WHEREAS, the Corporation and the Employee desire to provide for the employment
of the Employee by the Corporation:
NOW, THEREFORE, in consideration of the premises and the mutual premises
contained herein, the Corporation and the Employee hereby agree as follows:
     (1) Term of Employment
     (a) The Corporation hereby employs the Employee, and the Employee hereby
accepts employment with the Corporation, for a period commencing as of (start
date) and continuing thereafter until terminated as provided in this Section
(1) or Section (5).
     (b) The Corporation may terminate Employee’s employment at any time for any
reason, or no reason, by notifying Employee of such termination. The employment
of the Employee under this Employment Agreement shall terminate thirty (30) days
after the date of such notice; provided, however, that the employment of the
Employee under this Employment Agreement is subject to prior termination as
hereinafter provided in Section (5)(b) and (c). Notwithstanding the above, the
Corporation shall be entitled, at its sole discretion, to waive its obligation
to continue active employment of the Employee during the 30 day notice period.
In the event the Corporation elects at any time to waive its obligation to
continue active employment of the Employee during the 30 day notice period, the
Corporation shall continue to pay the Employee his customary Base Salary (as
defined in Section (4)) and will reimburse Employee for the premiums (if any) he
pays for continuation of life insurance should he elect to exercise the
conversion feature (if any) of the Corporation’s group life policy then in
effect and for the premiums (if any) for the continuation under the federal
COBRA program of such medical/dental insurance as Employee may then receive
through the balance of the 30 day notice period.
     (c) Employee may terminate employment by delivering notice of resignation
no later than thirty (30) days prior to the intended date of termination of
employment (“Resignation Date”); provided, however, that the Corporation may at
any time and for any reason, or no reason, accelerate the Resignation Date to
any date prior thereto up to and including the date Employee delivers such
notice of resignation, which such acceleration shall not, in any event, be
deemed a termination by Corporation of Employee’s employment. Unless the
employment is terminated pursuant to Section (5), the Corporation shall, if it
terminates the employment prior to the Resignation Date, continue to pay
Employee his customary Base Salary (as defined in Section 4)) and will

 



--------------------------------------------------------------------------------



 



reimburse Employee for the premiums (if any) he pays for continuation of life
insurance should he elect to exercise the conversion feature (if any) of the
Corporation’s group life policy then in effect and for the premiums (if any) for
continuation under the federal COBRA program of such medical/dental insurance as
Employee may then receive, through the balance of the 30 day notice period.
     (2) Capacity: Employee is being paid to perform such duties and exercise
such powers, authorities and discretions in relation to the Corporation as are
customary and incidental to Employee’s position and such other services that are
delegated or assigned to him by the CEO & President of the Corporation or his
designee, including any authorized manager or supervisor of the Employee. It
shall be a condition to Employee’s employment hereunder that Employee execute
and deliver to the Corporation that Confidential Information Agreement of MKS
Instruments, Inc. (“Confidential Information Agreement”) attached hereto as
Attachment 1, and by execution of this Employment Agreement, Employee
(i) acknowledges receipt of the Confidential Information Agreement and
(ii) agrees to be bound by all of the terms of the Confidential Information
Agreement.
     (3) Extent of Services: During the term of employment of the Employee under
this Employment Agreement, the Employee shall devote his full time to, and use
his best efforts in the furtherance of, the business of the Corporation and
shall not perform similar duties in any other capacity for any other person or
engage in any other business activity which interferes in any way with the
Employee performance of his duties to the Corporation, whether or not such
business activity is pursued for gain or any other pecuniary advantage, without
the prior written consent of the Corporation. Employee agrees and understands
that Employee owes the Corporation fidelity and loyalty during his term of
employment with the Corporation.
     (4) Compensation: In consideration of the services to be rendered by the
Employee under this Employment Agreement, the Corporation agrees to pay, and the
Employee agrees to accept, the following compensation:
     (a) Base Salary: A base salary at the rate of two-hundred thousand dollars
($200,000) per year for the term of employment of the Employee under this
Employment Agreement. The base salary shall be payable in equal biweekly
installments subject to usual withholding requirements. This salary will be
reviewed regularly according to the practices of the Corporation and will be
subject to any changes in pay policies implemented by the Corporation from time
to time. As an exempt employee, the Employee shall not be entitled to receive
any overtime pay from the Corporation.
     (b) MKS Instruments, Inc. Profit Sharing and 401-K Plan: The Employee shall
be eligible to become a participant under the profit sharing plan of the
Corporation on fulfilling the conditions set forth in the MKS Instruments, Inc.
Profit Sharing and 401-K Plan, subject to any changes thereto that may be
implemented from time to time.
     (c) Vacation: The Employee shall be entitled to an annual vacation leave of
15 days at full pay during each year of this Employment Agreement, subject to
the Employee arranging such vacation so as not to affect adversely the ability
of the

2 



--------------------------------------------------------------------------------



 



     Corporation to transact its business. Such vacation leave shall accrue and
be administered according to the policies and practices of the Corporation.
     (d) Life Insurance: The Corporation shall provide and pay such premiums for
such term life insurance for the Employee during the term of employment of the
Employee under this Employment Agreement as may be applicable to the Employee,
subject to any changes in the term life insurance policies that may be
implemented by the Corporation from time to time.
     (e) Medical/Dental Insurance: The Corporation shall provide and pay such
premiums for such group medical/dental insurance for the Employee during the
term of employment of the Employee under this Employment Agreement as may be
applicable to the Employee, subject to any changes in the medical/dental
insurance policies that may be implemented by the Corporation from time to time.
     (f) Other Benefits: The Corporation shall provide other benefits for the
employee under the Plans of the Corporation applicable to the Employee during
the term of employment of the Employee under this Employment Agreement.
     (5) Termination: The employment of the Employee under this Employment
Agreement shall terminate:
     (a) On the expiration of the period of employment as provided in Section
(1).
     (b) Upon the death of the Employee, or the disability of the Employee as
defined in Section (6) (e) below.
     (c) Upon Corporation’s delivery of notice of the existence of Cause.
“Cause” shall mean: (i) Employee’s refusal to follow directions from the CEO &
President of the Corporation or his designee that are not inconsistent with
Employee’s position, (ii) Employee’s failure to perform his duties other than as
a result of Disability or death, (iii) Employee’s disregard of or failure to
comply with the Corporation’s directives, policies or procedures other than as a
result of Disability or death, (iv) Employee’s engaging in negligent, reckless
or intentional conduct injurious to the Corporation, any of its subsidiaries or
affiliates or any of its directors or officers, (v) Employee’s conviction of a
felony or a serious misdemeanor or plea of other than “not guilty” to any felony
or serious misdemeanor charge, (vi) Employee’s engaging in conduct that is
injurious to the Corporation’s name or reputation or (vii) Employee’s breach of
this Employment Agreement or the Confidential Information Agreement.
     (6) Payment Upon Termination:
     (a) Upon the termination of employment as provided in Section (1), the
Employee shall not be entitled to any further compensation or benefits, and the
Corporation shall have no obligation to provide the Employee any further
compensation or benefits, except as provided in this Employment Agreement.

3 



--------------------------------------------------------------------------------



 



     (b) If the employment of the Employee is terminated by death, the
Corporation shall pay to the estate of the Employee the compensation which would
otherwise be payable to the Employee at the end of the month in which his death
occurs and other unpaid amounts to which Employee would have been at that time
entitled as an Employee under any applicable compensation or benefit plan or
program.
     (c) In the event the employment of the Employee is terminated by the
Corporation for Cause pursuant to Section (5) (c) hereof, the Corporation shall
have no obligation to pay the Employee any amounts, except for Base Salary
through the last full day of actual work for the Corporation.
     (d) In the event the Employee voluntarily resigns, the Corporation shall
have no obligation to pay the Employee any amounts, except for Base Salary
through the last full day of actual work for the Corporation, or, if applicable,
amounts payable in accordance with Section (1.c), and other unpaid amounts to
which Employee is at that time entitled under any applicable compensation or
benefit plan or program.
     (e) If Employee is incapacitated by a physical or mental condition,
illness, or injury that prevents Employee from being able to perform his duties
under this Employment Agreement in a satisfactory manner for substantially all
of a twelve (12) consecutive week period (or such longer period as may be
required by law or that the CEO & President of the Corporation or his designee
may, in his discretion, determine) with any reasonable accommodation that may be
required by law, then Employee shall be deemed to be unable to perform his job
(any such physical or mental condition, illness, or injury, a “Disability”). In
such event, the Corporation may terminate Employee’s employment, in which case
Employee shall receive (i) any accrued but unpaid Base Salary and other unpaid
amounts to which Employee is at that time entitled under any applicable
compensation or benefit plan or program and (ii) al applicable disability
benefits consistent with any applicable benefits program. The Corporation shall
have no further obligations to Employee. Nothing in this paragraph is intended
to or shall operate to excuse the Corporation from any legal obligations it may
have under applicable laws.
     (f) The Corporation shall deduct from the amounts payable to Employee
pursuant to this Agreement all required withholding amounts and deductions,
including but not limited to federal, state and local withholding amounts in
accordance all applicable laws and regulations and deductions authorized by
Employee. Employee shall be solely responsible for and shall pay all taxes
associated with the amounts payable under this Agreement
     (7) Noncompetition Agreement: Employee shall not, without the written
consent of the Corporation, during the term of employment with the Corporation
and for the period of one year thereafter (the “Non-Compete Period”), engage in
or otherwise carry on, directly or indirectly anywhere in the world (either as
principal, agent, employee, employer, investor, shareholder (except for holdings
of no great than 1% of the total outstanding shares in a publicly-traded

4 



--------------------------------------------------------------------------------



 



company), consultant, partner, member, financier or in any other individual or
representative capacity of any kind whatsoever), any business or activity
competitive with the Corporation but solely to the extent such business or
activity is related to, similar to or competitive with the activities of the
business unit(s), division(s), laborator(y)(ies), facilit(y)(ies) and other
operational unit(s) in or for which Employee performed work for the Corporation
or about which Employee acquired Proprietary Information (as defined in the
Confidential Information Agreement). The Non-Compete Period shall be extended
for any period during which Employee is in breach of this Agreement or the
Confidential Information Agreement.
     (8) Notice: Any and all notices under this Employment Agreement shall be in
writing and, if to the Corporation, shall be duly given if sent to the
Corporation by registered or certified mail, postage prepaid, return receipt
requested, at the address of the Corporation set forth under its name below or
at such other address as the Corporation may hereafter designate to the Employee
in writing for the purpose, and if to the Employee, shall be duly given if
delivered to the Employee by hand or if sent to the Employee by registered or
certified mail, postage prepaid, return receipt requested, at the address of the
Employee set forth under his name below or at such other address as the Employee
may hereafter designate to the Corporation in writing for the purpose.
     (9) Assignment: The rights and obligations of the Corporation under this
Employment Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Corporation. The rights and obligations of the
Employee under this Employment Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, executors and legal representatives of the
Employee.
     (10) Entire Agreement and Severability:
     (a) This Employment Agreement and the Confidential Information Agreement
supersede any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of the Employee by the Corporation
and contains all of the covenants and agreements between the parties with
respect to such employment. Each party to this Employment Agreement acknowledges
that no representations, inducements, promises or agreement, oral or otherwise,
have been made by any party, or any one acting on behalf of any party, which are
not embodied herein, and that no other agreement, statement or promise not
contained in this Employment Agreement shall be valid and binding. Any
modification of this Employment Agreement will be effective only if it is in
writing signed by both parties to this Employment Agreement.
     (b) If any provision in this Employment Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.
     (c) All pronouns used herein shall include the masculine, feminine, and
neuter gender as the context requires.

5 



--------------------------------------------------------------------------------



 



     (11) Miscellaneous: This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts, excluding (but only to the extent
permitted by law) its conflict of laws and choice of law rules, and jurisdiction
over any action to enforce this Agreement, or any dispute arising from or
relating to this Agreement shall subsist solely in the state and/or federal
courts located within the Commonwealth of Massachusetts. The parties hereto
further agree that service of any process, summons, notice or document by U.S.
certified mail or overnight delivery by a generally recognized commercial
courier service to Employee’s last known address (or any mode of service
recognized to be effective by applicable law) will be effective service of
process for any action, suit or proceeding brought against Employee in any such
court. This Agreement may be executed in any number of counterparts, each of
which, when executed by both parties to this Agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument. The failure of either party hereto to enforce any right under
this Agreement shall not be construed to be a waiver of that right, or of
damages caused thereby, or of any other rights under this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Employment Agreement as a sealed instrument, all as of the
day, month and year first written above.

          MKS INSTRUMENTS, INC.
 
       
By:
  /s/ Leo Berlinghieri
 
   
 
  CEO & President    
 
       
 
  90 Industrial Way    
 
  Wilmington, MA 01887    
 
       
 
  /s/ Seth H. Bagshaw   Legal Signature
 
       
 
  Seth Bagshaw    
 
  5 Bayns Hill Road    
 
  Boxford, MA 01921    

6 